Citation Nr: 1503121	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-03 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for Frey's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 1950 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

During the pendency of the appeal, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

In an August 2009 letter, the Veteran reported experiencing difficulty with numbness of his tongue and lips, and indicated that he wished to be compensated for these symptoms. Such symptoms of numbness are encompassed by the Veteran's service-connected left facial palsy, rather than Frey's syndrome. The issue of an increased (compensable) rating for left facial palsy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's Frey's syndrome is manifested by symptomatology more nearly approximating that of a moderate incomplete paralysis of the fifth cranial nerve. 


CONCLUSION OF LAW

For the increased rating period under appeal, the criteria for an increased rating of 10 percent, but no greater, for Frey's syndrome have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 4.124a, Diagnostic Code 8299-8205 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the VA and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the hemic and lymphatic systems, and the last two digits will be "99" for all unlisted conditions. Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27 (2014). 

Previously, the RO rated the Veteran's Frey's syndrome under Diagnostic Code 8299-8207. 38 C.F.R. § 4.124a. Diagnostic Code 8207 is used to rate paralysis of the seventh cranial nerve by the relative loss of innervation of facial muscles. As will be described below, the Veteran's Frey Syndrome is manifested by stimulation of the Veteran's sweat and saliva glands, but not his facial musculature. Moreover, the Veteran is service connected for minimal left facial palsy, which is also rated under Diagnostic Code 5207. As the Frey's Syndrome does not involve the Veteran's musculature and VA regulations do not allow for the provision of separate compensable ratings for the same symptomatology, the Board finds that it would be inappropriate to rate the Veteran's Frey's syndrome under Diagnostic Code 5207. 

In this case, the Board finds that the Diagnostic Code most analogous to the Veteran's disability is Diagnostic Code 8205, which pertains to paralysis of the fifth trigeminal cranial nerve, resulting in sensory manifestation or motor loss. Under Diagnostic Code 8205, paralysis of the fifth (trigeminal) cranial nerve is rated 10 percent disabling for moderate incomplete paralysis, 30 percent disabling for severe incomplete paralysis, and 50 percent disabling for complete paralysis, dependent upon relative degree of sensory manifestation or motor loss. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205. 

The Board has considered all evidence of record as it bears on the question of an increased rating. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Frey's Syndrome

Reviewing the evidence, in a September 2011 VA medical examination report, the Veteran reported experiencing excessive salivation while sleeping, causing him to awaken three times per night due to a "choking sensation." The Veteran also reported sweating on the left side of his neck while eating either spicy foods or lemons. The examiner indicated that those symptoms were related to his service-connected Frey's syndrome. Upon examination, the examiner noted no physical or functional abnormalities related to the disability.

In a January 2013 VA medical examination report, a VA examiner noted no objective physical or functional effects caused by the Veteran's Frey's syndrome. The examiner noted the Veteran's subjective reports of excessive salivation at night that would awaken him from his sleep.

From this evidence, the Board finds that the Veteran's Frey's syndrome symptomatology, specifically excessive salivation and sweating on the left side of the neck, more nearly approximates the moderate sensory manifestations contemplated by a 10 percent rating under Diagnostic Code 8205. As these symptoms have no other effects on the Veteran's daily functioning, the Board finds that they do not more nearly approximate the severe symptomatology contemplated by the next higher 30 percent rating.

The Board has considered the Veteran's statements regarding his symptomatology. In an August 2009 statement, the Veteran indicated that he fears being in a situation where he cannot clear his throat at night, causing him to drown in his own saliva. Although the Board understands the Veteran's concerns, at the present, the Board finds that the Veteran's Frey's syndrome symptoms moderate, as they do not cause any adverse effects affecting his ability to function. 

For the increased rating period under appeal, the disability picture for the Veteran's Frey's syndrome has more nearly approximated the criteria for a higher 10 percent rating under Diagnostic Code 8299-8205. 38 C.F.R. § 4.124a. As the evidence weighs against a grant of a rating in excess of 10 percent for the disorder, the benefit of the doubt rule is not applicable to that aspect of the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Rating

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's Frey's syndrome. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id.

Frey's syndrome not a condition for which a specific Diagnostic Code was created and, therefore, is rated by using the criteria for an analogous disorder. Even though the rating criteria do not contemplate the Veteran's specific symptomatology, the Board finds that the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." For example, the Veteran's Frey's syndrome has not interfered with the Veteran's employment, resulted in any periods of hospitalization, or caused in limitation of the Veteran's functioning. Therefore, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In his letters, the Veteran reported biting his tongue due to symptomatology related to his service-connected left side facial palsy, including numbness of the tongue, lip, and face which caused him to bite his tongue. The Veteran indicated that he believed that these symptoms were related to his Frey's syndrome. The facial numbness described by the Veteran results from the Veteran's service-connected left sided facial palsy. As indicated above, the symptoms of Frey's syndrome are very specific, resulting in sweating and saliva production. Therefore, as all of the Veteran's symptoms can be attributed to specific disorders, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An increased rating of 10 percent, but no greater, for Frey's syndrome is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


